Citation Nr: 0933697	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  07-25 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected cephalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1981 to February 
1986, March 1986 to March 1990, January 1991 to December 
1994, and January 2003 to June 2004.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.

In May 2009, the Veteran testified at a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.


FINDING OF FACT

The evidence of record shows that the symptomatology 
associated with the Veteran's service-connected cephalgia 
more closely approximated prostrating attacks occurring on 
average once every month over several months than once every 
two months over several months for the entire appeal period.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent for service-
connected cephalgia have been approximated for the entire 
appeal period.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2008).







REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In April 2005 correspondence, the RO advised the Veteran of 
what the evidence must show to establish entitlement to 
service connection for his claimed disorder and described the 
types of evidence that the Veteran should submit in support 
of his claim.  The RO also explained what evidence VA would 
obtain and make reasonable efforts to obtain on the Veteran's 
behalf in support of the claim.  A subsequent June 2008 VCAA 
notice letter addressed the element of degree of disability.  
Although the VCAA notice letters did not include the element 
of effective dates, such error is harmless.  In August 2007, 
a Decision Review Officer decision amended the effective date 
of the Veteran's service-connected cephalgia upon a finding 
of clear and unmistakable error in the April 2006 rating 
decision.  The new effective date became March 22, 2005, the 
date the Veteran filed his claim and the earliest possible 
date that could be assigned to the Veteran's condition.  
Furthermore, the Board notes that the Veteran is challenging 
the initial evaluation assigned following the grant of 
service connection.  The Federal Circuit has held that once 
service connection is granted, the claim is substantiated and 
additional notice is not required.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 
Vet. App. 419 (2006).

During the course of this appeal, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
held that certain notice elements were required for an 
increased rating claim.  However, the Court drew a 
distinction between the notice requirements for a claim 
involving an initial disability rating and a claim for 
additional (increased) compensation of an already-service 
connected disability and only indicated that the notice 
requirements were relevant to claims for increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  As the issues on appeal involve entitlement to a 
higher initial rating, the Board finds that no discussion of 
VA's compliance with the notice elements outlined in Vazquez 
is necessary in this case.  

The Board further notes that the Veteran was provided with a 
copy of the April 2006 rating decision, August 2007 Decision 
Review Officer decision, August 2007 Statement of the Case 
(SOC), and February 2009 Supplement Statement of the Case 
(SSOC), which cumulatively included a discussion of the facts 
of the claim, notification of the basis of the decision, and 
a summary of the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in March 
2006 and August 2008, obtained the Veteran's VA treatment 
records, and associated the Veteran's service treatment 
records (STRs) and hearing transcript with the claims file.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that she or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claim.  Accordingly, 
the Board will proceed with appellate review. 

Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings  contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  All benefit of 
the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition. 

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  An 
appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's service-connected cephalgia is most analogous 
to the rating criteria for migraine headaches.  Under 38 
C.F.R. § 4.124a, Diagnostic Code 8100, migraines with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent rating.  Migraines with characteristic prostrating 
attacks occurring on average once a month over the last 
several months warrant a 30 percent rating.  Migraines with 
characteristic prostrating attacks averaging one in two 
months over the last several months warrant a 10 percent 
rating.  Migraines with less frequent attacks warrant a 
noncompensable rating.

The Board notes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
The Veteran is considered competent to report the observable 
manifestations of his headaches.  Therefore, the Board finds 
the Veteran is competent to provide the testimony described 
below and affords such evidence probative value. 

In his video conference hearing testimony, the Veteran 
claimed that he suffers from headaches daily with "worse" 
headaches every one to two weeks that cause blurry vision and 
nausea.  He takes pain medication to help treat his 
headaches.  The Veteran states that sometimes the symptoms 
from his headaches last all day and sometimes the pain 
medicine helps them subside after a few hours.  While he has 
never been bed-ridden because of his headaches, the Veteran 
claims that the longest period he has been "down and out" 
due to headaches was an entire day and that he has missed 
about six days of work in the last year due to his condition.  
Finally, the Veteran asserts that his headaches make him 
sensitive to light at times. 

The Veteran's video conference testimony is mostly consistent 
with the evidence of record.  In August 2008, the Veteran 
told a compensation and pension examiner that he suffers 
daily headaches with more severe headaches occurring once a 
week.  He also related to the examiner that the headaches 
last all day long with pain in the range of four to five on a 
scale of 10.  The examiner further reported that the Veteran 
did not experience light sensitivity, nausea, or vomiting.  
In the unfortunate situation where the Veteran suffered a 
headache at work, he said he would sit down for 10 to 15 
minutes before trying to return to work.  The examiner 
further noted that the Veteran did not report any specific 
limitations, had used five days of sick time for his 
headaches, and had increased irritability.  The examiner 
concluded that the Veteran reported severe and incapacitating 
headaches for 10 to 15 minutes weekly and less severe 
headaches daily with moderate functional limitations.

The Veteran underwent another compensation and pension 
examination in March 2006.  This examiner noted that an 
August 2004 treatment note described the Veteran's headaches 
as a generalized pressure type of pain without nausea, 
vomiting, or photophobia that was not markedly affected by 
activity.  At the examination, the Veteran described his 
headaches as a constant dull pain that was always present.  
He claimed that he was sensitive to noise but not to light.  
The Veteran further stated that he experienced nausea when he 
was not having headaches, there was no aura because his pain 
was constant and rarely went away, had difficulty 
concentrating, and felt increased irritability.  However, the 
Veteran reported that he did not have blurred vision at the 
time.  On a scale of ten, the Veteran's baseline pain was a 
four, his least amount of pain was a three, and his worst 
pain was a seven.  Finally, the examiner diagnosed the 
Veteran with cephalgia with a mild functional impact.

Thus, the evidence of record demonstrates that the Veteran 
suffers from headaches daily that get more severe weekly for 
10 to 15 minutes.  Indeed, the August 2008 compensation and 
pension examiner wrote that the Veteran suffers severe and 
incapacitating headaches weekly, which the Board equates with 
"prostrating" headaches.  Since the regulations require 
only characteristic prostrating attacks on an average once a 
month for a 30 percent disability rating, the Board finds 
that these criteria have been approximated by the Veteran's 
weekly prostrating headaches for the entire appeal period.  
However, the Veteran's headaches do not meet or approximate 
the criteria for the next higher 50 percent disability rating 
because his prostrating headaches last about 10 to 15 minutes 
and are not prolonged attacks productive of severe economic 
adaptability.      

While the Board has considered whether staged ratings are 
warranted in this case, the factual findings do not show 
distinct time periods where the Veteran's claimed disability 
exhibited symptoms that would warrant different ratings.  See 
Fenderson, supra.  

The Board further notes that there is no evidence of record 
that the Veteran's claimed disability warrants a higher 
rating on an extraschedular basis.  38 C.F.R. § 3.321(b) 
(2008).  Any limits on the Veteran's employability due to his 
disability have been contemplated in the currently assigned 
disability rating.  The evidence does not reflect that the 
Veteran's disability has necessitated any frequent periods of 
hospitalization or caused marked interference with 
unemployment.  Thus, the record does not show an exceptional 
or unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since the application of the regular 
schedular standards is not rendered impracticable in this 
case, referral of this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration 
of the assignment of an extraschedular evaluation is not 
warranted.





ORDER

Entitlement to an initial evaluation of 30 percent for 
service connected cephalgia is granted for the entire appeal 
period, subject to the laws and regulations governing the 
payment of monetary awards.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


